Beasley, Presiding Judge,
dissenting.
I respectfully dissent because the trial court correctly concluded that the defending county, county commissioners, and members of the county board of tax assessors were entitled to summary judgment in this action for a 1989 ad valorem real property tax refund.
As the majority notes, both OCGA §§ 48-5-380 and 48-5-311 come into play in this case. Additionally, the legislative scheme of tax appeals can be seen in OCGA § 48-5-306 (b) which requires that the notice of changes in property tax assessment must state “If you do not file an appeal by this date, your right to file an appeal will be lost.” This appeal may encompass “matters of taxability, uniformity of assessment, and value, and, for residents, as to denials of homestead exemptions.” OCGA § 48-5-311 (e) (1). We are confined to an application of the statutory scheme which the legislature has adopted. “[T]he cardinal rule to guide the construction of laws is, first, to ascertain the legislative intent and purpose in enacting the law, and then to give it that construction which will effectuate the legislative intent and purpose.” Ford Motor Co. v. Abercrombie, 207 Ga. 464, 467 (62 SE2d 209) (1950).
These sections of the law must be construed in pari materia, in connection and in harmony with each other. Ga. Marble Co. v. Whitlock, 260 Ga. 350, 354 (1) (d) (392 SE2d 881) (1990); Allison v. Domain, 158 Ga. App. 542, 544 (281 SE2d 299) (1981). The assessment for a particular year is a matter of opinion; it is not a matter of factual error or illegality so as to be subject to a years-later challenge under OCGA § 48-5-380 with respect to valuation, uniformity, and/or *252equalization. Taxability (whether the property is subject to taxation or not), which is subject to an erroneous determination or mistake of fact, is not a question of value and thus a mistake in this regard is subject to remedy under OCGA § 48-5-380 in addition to OCGA § 48-5-311. See Black’s Law Dictionary with respect to the definitions of “error,” “erroneous assessment,” and “erroneous or illegal tax.”
Plaintiff was not the property owner in 1988 when the assessment was made, or in 1989 when it was the basis for the 1989 tax. The then-property owner failed to challenge the assessment within the time provided, despite notice of its opportunity. That fixed the assessment for that year of 1989 as the basis for the tax, insofar as valuation, uniformity, and equalization were concerned. Plaintiff, the purchaser in 1990, actually paid the tax resulting from the assessment, delinquent and with penalty because its predecessor-in-title, the 1989 owner, had not paid it. By doing so, it did not gain a right, through the refund statute, to contest the assessment amount for the 1989 tax which had been lost by the predecessor’s failure to utilize OCGA § 48-5-311.
The legislature has provided an expedient procedure for the challenge of valuation, uniformity, and equalization of assessments in OCGA §§ 48-5-311 (e) and (f) and 48-5-306 because of the annually recurring nature of the ad valorem tax. Plaintiff cannot avoid the finality of the time which has been clearly provided by the legislature for this purpose, by invoking OCGA § 48-5-380, which is provided for other purposes.
Marconi Avionics v. DeKalb County, 165 Ga. App. 628 (302 SE2d 384) (1983), is inapposite. The question was whether the trial court properly granted a dismissal, which the appellate court ultimately viewed as a summary judgment. The judgment was reversed because it was held that a proper action under OCGA § 48-5-380 does not require, as a predicate, the exhaustion of the remedy provided under OCGA § 48-5-311 (e). Obviously, as recognized by the court in that case, to so require “would virtually eliminate refunds when the mistake of overpayment is discovered only after the taxes are paid . . . [and thus] render most tax payments unrecoverable.” The challenge was to taxability, in that the taxpayer claimed the property was exempt. Here, on the other hand, the claim is that the assessment was not based on the true market value and was not uniform and equalized with similarly situated properties in 1989. It is not a matter of failing to first follow the procedure in OCGA § 48-5-311 (e) before proceeding with an action under OCGA § 48-5-380, which Avionics held was unnecessary in a proper OCGA § 48-5-380 refund case. Rather, it is a matter of the exclusive remedy for challenging valuation, uniformity, and equalization of the 1989 assessment having been foreclosed by the passage of time.
*253Decided July 15, 1994
Reconsideration denied July 29, 1994
Alston & Bird, T. Michael Tennant, Lori P. Hughes, Timothy J. Peaden, for appellant.
Frederick D. Burkey, Caryl B. Sumner, M. Van Stephens II, for appellees.
I am authorized to state that Presiding Judge McMurray joins in this dissent.